Name: Commission Regulation (EEC) No 3999/88 of 21 December 1988 suspending the issuing of STM certificates for seed potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / No L 354/32 Official Journal of the European Communities 22. 12. 88 COMMISSION REGULATION (EEC) No 3999/88 of 21 December 1988 suspending the issuing of STM certificates for seed potatoes whereas in view of this situation importation into Spain of the products in question should be restricted,; whereas, pending the adoption of definitive measures pursuant to Article 85 (3) of the Act of Accession, the issuing of STM certificates for these products should be suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and of Portugal, and in particular Article 85(1 ) thereof, Whereas Commission Regulation (EEC) No 650/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of certain seed potatoes ('), as amended by Regulation (EEC) No 1691 /88 (2), set the indicative ceiling for the marketing year 1 October 1988 to 30 September 1989 ; Whereas, Article 85 of the Act of Accession stipulates that should the trend of intra-Community trade show that a significant increase in imports has occurred or is likely to occur to leading the indicative ceiling for imports of the product in question for the marketing year in progress being reached or exceeded suitable action may be decided on"; Whereas the indicative ceiling for seed potatoes falling within CN code 0701 10 00 has already been exceeded ; Article 1 The issuing of STM licences for certified seed potatoes falling within CN code 0701 10 00 in response to applications made from 22 December 1988 onwards is suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p . 58 . 0 OJ No L 151 , 17 . 6. 1988, p . 33 .